By the court.

There is no pretence for the supposition that the certificate of the magistrates, is conclusive evidence of notice to Flanders, So far from this, it would not in our opinion be competent evidence to go to a jury to prove that fact.(l) And there is as little pretence that the notice was in this case sufficient. It might as well have been left at any other house in the county as at the house where it was left. Flanders resided within the state, and his attorney in Lancaster. Actual notice might have been given to one of them. There must be

Judgment for the plaintiff,